Citation Nr: 1505388	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The Veteran had active service from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2010 that granted service connection for bilateral hearing loss but assigned a noncompensable rating.

In a statement dated in April 2014, the Veteran's representative indicated that the Veteran wished to withdraw his pending appeal and scheduled Board hearing.  However, this same representative wrote, in May 2014, that the Veteran believed his hearing loss warranted a higher rating, and the continuation of the appeal was reiterated by the national representative in comments provided in December 2014.  Therefore, particularly since all of these statements were from the representative, rather than the Veteran himself, the Board will proceed with a decision on the merits.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence, lay or medical, indicating that the Veteran is, or claims to be, unemployable due to service-connected bilateral hearing loss.  Accordingly, no discussion of the issue of entitlement to a TDIU is warranted.  


FINDING OF FACT

Since the effective date of service connection, the Veteran's bilateral hearing loss has manifested by hearing acuity of Level I bilaterally, with no additional functional impairment or varying and distinct levels of severity.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran was not provided with such notice in connection with his claim for a higher rating for bilateral hearing loss.  However, this is an initial rating case, and the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been obtained.  VA treatment records have been obtained, and the Veteran has submitted a private audiology report.  VA examinations were provided in March 2010 and November 2013.  Those examinations describe the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including statements from the Veteran, indicating that there has been a material change in the bilateral hearing loss since the last examination in November 2013.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Thus, all necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Compensable Rating-Bilateral Hearing Loss 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a). Tests are conducted without hearing aids. Id. The rating schedule establishes 11 auditory acuity levels ranging from numeric levels I through XI. 38 C.F.R. § 4.85. 

VA outpatient treatment records show that the Veteran was evaluated for hearing aids beginning in December 2009.  An audiogram for purposes of hearing aid evaluation, in December 2009, revealed pure tone air conduction thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz of 15, 20, 60, and 65 decibels bilaterally, for a 4-frequency average of 40 decibels.  Speech recognition was 100 percent, although a test other than the Maryland CNC was used.  

On a March 2010 VA authorized audiological evaluation, pure tone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
60
65
38.75
LEFT
25
20
60
65
40

The Maryland CNC word list speech recognition score was 100 percent bilaterally.  The examiner concluded that the Veteran hearing within normal limits through 2000 Hertz, with moderately severe sensorineural hearing loss in the higher frequencies, and good word recognition bilaterally.  The examiner found no significant effects on occupation or usual daily activities.  

In December 2012, the Veteran obtained private audiology testing.  This test revealed pure tone air conduction thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz of 15, 30, 55, 60 decibels in the right ear.  Corresponding findings in the left ear were 15, 40, 55, and 60 decibels.  The 4-frquency average was therefore 40 decibels on the right and 42.5 decibels on the left.  Speech discrimination score was 96 on the right and 92 on the left, although the Maryland CNC was not identified as the test used.


On a VA authorized audiological evaluation in November 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
65
75
48
LEFT
30
40
65
65
50

The Maryland CNC word list speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  The examiner stated that there was sensorineural hearing loss bilaterally.  Regarding the functional impact of hearing loss, the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work.  He had trouble understanding speech in noise or when a lot of people were talking.  He also had trouble on the phone.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.    

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  

Here, the official tests in November 2013 resulted in a numeric designation of I in both ears.  Applied to Table VII, each of these results warrants a 0 (zero) percent rating.  38 C.F.R. § 4.85, Code 6100.  Thus, despite some decrease in hearing when compared to the March 2010 test results, the Veteran's hearing remains above the level warranted to a compensable evaluation.  The two non-official tests also resulted in findings within the parameters of a noncompensable evaluation, assuming, for the sake of discussion, that they were conducted as required by VA regulation.  See 38 C.F.R. § 4.85(a).  

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86.  However, the Veteran's hearing loss does not meet the criteria for an exceptional pattern; moreover, the application of Table VIa, which relies on pure tone thresholds only, would not result in a compensable evaluation.  

In addition, with respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The most recent examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work.  He had trouble understanding speech in noise or when a lot of people were talking.  He also had trouble on the phone.  However, there is no indication that the level of the Veteran's hearing loss is not adequately identified by the audiology testing.  In this regard, despite some minor variations between the four tests, official and non-official the findings were all commensurate with a noncompensable rating.

In considering whether referral for extraschedular consideration is appropriate, the Court has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria.  Hearing loss is evaluated based on both pure tone threshold loss and speech recognition.  Moreover, the schedule provides for ratings for exceptional patterns of hearing impairment deemed not to be adequately covered by the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that therefore it is not necessary to proceed to the second step-a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.  

Additionally, the evidence does not show that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, a question as to which of two evaluations to apply has not been presented, and the disability picture does not more nearly approximate the criteria required for a compensable rating.  38 C.F.R. § 4.7 (2010).  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


